Exhibit 10.2


BASIC SUBLEASE TERMS


Sublandlord:
NewRT Medical Systems, Inc., a Delaware corporation
   
Subtenant:
Anthera Pharmaceuticals, a Delaware corporation
   
Landlord:
MEPT Mount Eden LLC, a Delaware limited liability company
   
Prime Lease:
That certain Triple Net Lease dated as of July 20, 2017 (“Prime Lease”) between
Sublandlord and Landlord for the leasing of approximately 14,034 rentable square
feet of space known as Suite B, of that certain office building located at 25801
Industrial Blvd., Hayward, California, commonly known as Building A (the “Prime
Premises”).
   
Subleased Premises:
25801 Industrial Blvd., Hayward, California, consisting of approximately 7,484
rentable square feet (“Subleased Premises”), and being a portion of Building A
   
Monthly Base Rent:
$10,477.60 per month during the entire term of this Sublease
   
Prepaid Rent:
$13,171.84
   
Parking Stalls:
Subtenant shall be entitled to the use of approximately 53.33% of the unreserved
parking spaces that Sublandlord is entitled to use pursuant to the terms of the
Prime Lease.
   
Sublandlord's Broker:
Colliers International
   
Subtenant's Broker:
None
   
Commencement Date:
The date that is the Commencement Date under the Prime Lease, as such term
“Commencement Date” is defined under the Prime Lease
   
Expiration Date:
Twenty four (24) months following the Commencement Date
   
Security Deposit:
$13,171.84
   
Subtenant's Address
for Notices:
As set forth on the signature page attached hereto
   
Sublandlord's Address
for Notices:
As set forth on the signature page attached hereto
   
Use:
Same as Prime Lease

 
1

--------------------------------------------------------------------------------

 
SUBLEASE


This Sublease (“Sublease”) is dated ------ July 20, 2017, for reference purposes
only, and is entered into by and between NewRT Medical Systems, Inc., a Delaware
corporation (“Sublandlord”) and Anthera Pharmaceuticals, a Delaware corporation
(“Subtenant”), as a sublease under the Prime Lease referred to in the Basic
Sublease Terms.
 
R E C I T A L S
 
A.           WHEREAS, Sublandlord, as Tenant leases property described under the
Prime Lease from the Landlord a copy of which is attached as Exhibit A; and
 
B.            WHEREAS, Subtenant desires to sublease from Sublandlord, and
Sublandlord desires to sublease to Subtenant, the Subleased Premises, on all of
the same terms and conditions as the Prime Lease (except as otherwise expressly
set forth herein) as though Sublandlord were the Landlord and Subtenant were the
tenant thereunder.
 
AGREEMENT
 
NOW, THEREFORE, the parties agree as follows:
 
1.             Subleased Premises.  Sublandlord hereby leases to Subtenant and
Subtenant hereby leases from Sublandlord the Subleased Premises.
 
2.             Term.  The term  (“Term”) of this Sublease shall commence on the
Commencement Date and shall expire on the earliest to occur of (a) the
Expiration Date set forth in the Basic Sublease Terms, (b) the date this
Sublease is sooner terminated pursuant to its terms, or (c) the date the Prime
Lease is sooner terminated pursuant to its terms.
 
3.             Delivery and Acceptance.  The Subleased Premises shall be
delivered in their as is condition.  Subtenant acknowledges that Subtenant’s
occupancy of the Subleased Premises will occur during a period that Landlord is
performing certain work upon and to both the Prime Premises and the Subleased
Premises (such work, which is more specifically described in Exhibit C to the
Prime Lease, includes, but is not limited to, the removal of that certain angled
32 foot 3 inch wall that is 12 feet in height). Subtenant’s employees, agents,
contractors, consultants, workmen, mechanics, suppliers and invitees shall fully
cooperate, work in harmony and not, in any manner, interfere with Landlord or
Landlord's agents, contractors, or representatives in performing such work.


4.             Rent.
 
A.          Monthly Base Rent.  Commencing on the Commencement Date, Subtenant
shall pay to Sublandlord as the Monthly Base Rent for the Subleased Premises, in
monthly installments in advance on or before the first day of each full calendar
month of the Term the amounts specified in the Basic Sublease Terms. Monthly
Base Rent for any partial month shall be payable in advance and shall be
prorated based on the actual number of days during the Sublease Term occurring
in such month divided by the total number of days in such month.
 
2

--------------------------------------------------------------------------------

 
B.          Additional Rent.  In accordance with the Prime Lease, in addition to
the above Monthly Base Rent, commencing on the Commencement Date, Subtenant
shall pay to Sublandlord as Additional Rent, in monthly installments in advance
on or before the first day of each full calendar month of the Term (or within
three (3) business days of written demand by Sublandlord to Subtenant if the
amounts are not a known amount or if the amounts are not paid on an estimated
basis with year end reconciliation) all amounts payable by Sublandlord pursuant
to the Prime Lease to the extent applicable to the Subleased Premises (e.g.,
53.33% of all Operating Costs Reimbursements payable by Sublandlord under the
terms of the Prime Lease (it being agreed that until Sublandlord otherwise
notifies Subtenant in writing, Subtenant shall make monthly estimated Operating
Costs Reimbursements payments to Sublandlord, concurrent with Subtenant’s
monthly payment of Monthly Base Rent, in the amount of $2,694.24)).  Additional
Rent for any partial month shall be payable in advance and shall be prorated
based on the actual number of days during the Sublease Term occurring in such
month divided by the total number of days in such month. Sublandlord agrees to
provide Subtenant with copies of invoices for Additional Rent from Landlord
following receipt by Sublandlord.  Subtenant shall pay directly all utilities
that are separately metered to the Subleased Premises.  If any utility service
is separately metered to the Prime Premises but not separately metered to the
Subleased Premises, then Subtenant shall pay to Sublandlord forty eight and
70/100s percent (53.33%) of the cost of such utility service or such other
amount as Sublandlord determines in Sublandlord’s sole but good faith discretion
in order to equitably allocate such expenses between Sublandlord and Subtenant.
 
C.          First Month’s Rent.  Notwithstanding Paragraph 4.A hereof, Subtenant
shall pay to Sublandlord the Prepaid Rent on the execution of this Sublease,
which Prepaid Rent is equal to the Monthly Base Rent and Additional Rent for the
first full calendar month for which Monthly Base Rent and Additional Rent is due
hereunder.
 
D.          Manner of Payment.  Monthly Base Rent and Additional Rent
(collectively, “Rent”) shall be payable without notice or demand and without any
deduction, offset, or abatement, in lawful money of the United States of
America.


5.             Security Deposit.  Concurrent with the execution of this
Sublease, Subtenant shall deliver to Sublandlord the Security Deposit set forth
in the Basic Sublease Terms, and the terms of the Prime Lease applicable to
Security Deposits shall apply to the same.
 
6.             Consent of Landlord. With respect to any approval or consent
required to be obtained from the Landlord under the Prime Lease, such approval
or consent must be obtained from both Landlord and Sublandlord and the approval
of Sublandlord may be withheld if Landlord’s approval or consent is not
obtained.
 
7.             Assumption/Subject to Prime Lease. For the benefit of the
Landlord, Subtenant assumes the obligations of Subtenant under the Prime Lease
to the extent applicable to the Subleased Premises.  Further, this Sublease is
and at all times shall be subject and subordinate to the Prime Lease and the
rights of Landlord thereunder.  Subtenant shall not commit or permit to be
committed on the Subleased Premises any act or omission which shall violate any
term or condition of the Prime Lease.  Subtenant hereby expressly assumes and
agrees to comply with all provisions of the Prime Lease and to perform all the
obligations on the part of the Tenant to be performed under the terms of the
Prime Lease, to the extent applicable to the Subleased Premises.  In the event
of a conflict between the provisions of this Sublease and the Prime Lease
(including any conflicts in defined terms), as between Sublandlord and
Subtenant, the provisions of this Sublease shall control. It is expressly agreed
that:  (i) each reference in such incorporated sections to  “Lease” shall be
deemed a reference to  “Sublease”; (ii) each reference to the  “Premises” shall
be deemed a reference to the  “Subleased Premises” as defined herein; (iii) each
reference to  “Landlord” and  “Tenant” shall be deemed a reference to
“Sublandlord” and “Subtenant”, respectively; (iv) with respect to work,
services, repairs, restoration, insurance or the performance of any other
obligation of Landlord under the Lease, the sole obligation of Sublandlord shall
be to request the same in writing from Landlord as and when requested to do so
by Subtenant, and to use Sublandlord's reasonable good faith efforts (provided
Subtenant pays all reasonable third party out-of-pocket costs incurred by
Sublandlord in connection therewith).
 
3

--------------------------------------------------------------------------------



A.          Prime Lease Provisions Excluded.  It is expressly agreed that the
following provisions of the Prime Lease shall not apply to this Sublease:  The
following Definitions set forth in Section 1.1 of the Prime Lease: Letter of
Credit, Plans and Specifications, Tenant Improvements; §2.3; §2.5; §2.7; §2.8.2;
§3.3.1 (but only to the extent the same call for potential reductions in the
amount of the Security Deposit); §3.4; §4.5; §5.1 (but only to the extent the
same relate to Cosmetic Alterations (as such term is defined under the Prime
Lease); §6.3(b); §7.1.8; Exhibit B; Exhibit C; and Rider 2.


8.             Conditions Precedent.  Notwithstanding anything to the contrary
set forth in this Sublease, it shall be an express condition precedent to
Sublandlord’s obligations hereunder that, and this Sublease shall not be
effective unless and until Landlord has consented in writing to this Sublease by
executing the Consent to Sublease. If Landlord does not consent in writing to
this Sublease within thirty (30) days after Sublandlord’s execution of this
Sublease, then either party may, without any liability to the other, at any time
thereafter until such approval is obtained, terminate this Sublease upon written
notice, whereupon any monies previously paid by Subtenant to Sublandlord shall
be reimbursed to Subtenant.
 
9.             Subtenant’s Time to Perform.  Any obligation of Subtenant to be
performed under this Sublease, wherever the Lease grants to Sublandlord a
specified number of days to perform its obligations under the Prime Lease, and
except as otherwise provided herein, Subtenant shall have two (2) fewer days
than Sublandlord would otherwise have to perform the obligation, including,
without limitation, curing any defaults.
 
10.          Sublandlord’s Liability. Sublandlord shall have no liability to
Subtenant with respect to  (a) representations and warranties made by Landlord
under the Prime Lease; (b) any indemnification obligations of Landlord under the
Prime Lease or other obligations or liabilities of Landlord with respect to
compliance with laws or the condition of the Subleased Premises, and (c)
Landlord’s repair, maintenance, restoration, upkeep, insurance and similar
obligations under the Prime Lease, regardless of whether the incorporation of
one or more provisions of the Lease into this Sublease might otherwise operate
to make Sublandlord liable therefore.
 
11.          Enforcement by Sublandlord.  If Subtenant shall reasonably require
the participation of Sublandlord in enforcing the obligations of Landlord under
the Prime Lease, then, Sublandlord, upon Subtenant’s written request, shall
endeavor to enforce such obligations to attempt to cause Landlord to provide
Subtenant with the service or other benefit in question.  Subtenant shall
reimburse all reasonable costs and expenses including reasonable attorney’s
fees, which Sublandlord shall incur in enforcing or attempting to enforce the
Prime Lease against Landlord.
 
12.          Preservation of Prime Lease.  So long as Subtenant complies with
its obligations under this Sublease, Sublandlord shall perform all its
obligations under the Prime Lease not assumed by Subtenant hereunder during the
Term, including without limitations the prompt payment by Sublandlord to
Landlord of all sums due to Landlord by Sublandlord under the Prime Lease and
paid by Subtenant to Sublandlord hereunder; provided, however, Sublandlord shall
have no obligation to extend the Term of the Prime Lease pursuant to any option
to extend contained in the Prime Lease (the same shall be at the sole discretion
of Sublandlord).
 
13.          Condition of the Subleased Premises.  Subtenant is subleasing the
Subleased Premises on an “AS IS” basis, and Sublandlord has made no
representations or warranties, express or implied, with respect to the condition
of the Subleased Premises as of the Commencement Date.  Sublandlord shall have
no obligation whatsoever to make or pay the cost of any alterations,
improvements or repairs to the Subleased Premises. Sublandlord shall have no
obligation to perform any of the repairs required to be performed by Landlord
under the terms of the Lease.
 
4

--------------------------------------------------------------------------------

 
14.          Entire Agreement.  This Sublease, the Basic Sublease Terms and the
provisions of the Prime Lease incorporated herein by the express terms of this
Sublease constitute the complete and exclusive agreement among the parties with
respect to the matters contained herein and supersede all prior written or oral
agreements or statements by and among the parties hereto, provided that this
Sublease shall be at all times subject to all of the terms and conditions of the
Prime Lease.
 
15.          Defined Terms. Any defined terms used herein shall have the meaning
ascribed to them in the Prime Lease unless specifically defined herein.
 


 
16.          Counterparts/Electronic Signatures.  This Sublease may be signed in
two or more counterparts. When at least one such counterpart has been signed by
each party, this Sublease shall be deemed to have been fully executed and each
counterpart shall be deemed to be an original and all counterparts taken
together shall be one and the same Sublease. This Sublease may be signed by
faxed, e-mailed or other electronic signatures (e.g., Docusign) and faxed,
e-mail, or such other electronic signatures hereon shall be deemed originals for
all purposes.
 
IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
5

--------------------------------------------------------------------------------

 
Tenant’s Designated Address:
 
NewRT Medical Systems, Inc.
Attn:  Sheng Peng, CEO
3533 Alma Village Circle
Palo Alto, California 94306
TENANT:
 
NewRT Medical Systems, Inc., a Delaware
corporation
 
By: ____________________________________         
Name: Sheng Peng
Its: CEO
 
Dated: __________________________________
 
Subtenant’s Designated Address:
 
Anthera Pharmaceuticals
Attn:  ____________________
25801 Industrial Blvd.
Hayward, California 94545
 
SUBTENANT:
 
Anthera Pharmaceuticals, a Delaware corporation
 
 
 
By:  ____________________________________         
Name: __________________________________          
Its:  ____________________________________
 
Dated: __________________________________

 
6

--------------------------------------------------------------------------------